Exhibit 10.3

TELEFLEX INCORPORATED

155 South Limerick Road
Limerick, Pennsylvania 19468

As of October 1, 2007

Re: First Amendment (this “Amendment”) to the Note Purchase Agreement dated as
of July 8, 2004

TO THE NOTEHOLDERS
REFERENCED BELOW

Ladies and Gentlemen:

Reference is made to the Note Purchase Agreement dated as of July 8, 2004 (as in
effect on the date hereof, the “Existing Note Agreement”, and as amended hereby,
the “Note Agreement”) among Teleflex Incorporated, a Delaware corporation (the
“Company”), and each of the institutions named on the signature pages thereof
(the “Purchasers”), pursuant to which the Purchasers purchased U.S.$350,000,000
in aggregate principal amount of the Company’s (a) 5.23% Series 2004-1 Tranche A
Senior Notes due 2011 (the “Existing Tranche A Notes”), (b) 5.75% Series 2004-1
Tranche B Senior Notes due 2014 (the “Existing Tranche B Notes”) and (c) 5.85%
Series 2004-1 Tranche C Senior Notes due 2016 (the “Existing Tranche C Notes”,
and together with the Existing Tranche A Notes and the Existing Tranche B Notes,
collectively, the “Existing Notes”). Each current holder of an Existing Note is
herein referred to as a “Noteholder”, and such holders collectively are referred
to as the “Noteholders”.

The Company has requested that the Noteholders agree to amend certain provisions
of the Existing Note Agreement and the Existing Notes, as more fully described
herein, and the Noteholders are willing to amend the Existing Note Agreement and
the Existing Notes as provided herein, subject to the satisfaction of the
conditions specified in Section 4 below.

Accordingly, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders
agree as follows:

Section 1. Definitions. All capitalized terms used herein but not defined herein
shall have the respective meanings ascribed thereto in Schedule B to the Note
Agreement (which Schedule B, as amended pursuant to this Amendment, is set forth
on Exhibit E hereto).

Section 2. Amendments. Subject to the satisfaction of the conditions specified
in Section 4:

(a) without further action by any Person,

(i) the form of Existing Tranche A Note attached as Exhibit 1-A to the Existing
Note Agreement, and each outstanding Existing Tranche A Note, are hereby amended
and restated to conform to the form of Existing Tranche A Note attached hereto
as Exhibit A (in the case of each such Existing Tranche A Note outstanding, with
appropriate modifications to reflect the principal amount, registration number,
private placement number, date and registered holder thereof) and each such
outstanding Existing Tranche A Note, as amended hereby, shall be referred to
herein as a “Tranche A Note”;

(ii) the form of Existing Tranche B Note attached as Exhibit 1-B to the Existing
Note Agreement, and each outstanding Existing Tranche B Note, are hereby amended
and restated to conform to the form of Existing Tranche B Note attached hereto
as Exhibit B (in the case of each such Existing Tranche B Note outstanding, with
appropriate modifications to reflect the principal amount, registration number,
private placement number, date and registered holder thereof) and each such
outstanding Existing Tranche B Note, as amended hereby, shall be referred to
herein as a “Tranche B Note”; and

(iii) the form of Existing Tranche C Note attached as Exhibit 1-C to the
Existing Note Agreement, and each outstanding Existing Tranche C Note on the
date hereof, are hereby amended and restated to conform to the form of Existing
Tranche C Note attached hereto as Exhibit C (in the case of each such Existing
Tranche C Note outstanding, with appropriate modifications to reflect the
principal amount, registration number, private placement number, date and
registered holder thereof) and each such outstanding Existing Tranche C Note, as
amended hereby, shall be referred to herein as a “Tranche C Note” and the
Tranche C Notes, together with the Tranche A Notes and the Tranche B Notes shall
be referred to herein collectively as the “Notes”;

and upon the request of any Noteholder, the Company will issue a replacement
Note or Notes in favor of such Noteholder in the appropriate form in exchange
for the Note or Notes of such Noteholder;

(b) the Existing Note Agreement (other than Schedule B thereto) is hereby
amended as set forth in Exhibit D hereto; and

(c) Schedule B to the Existing Note Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit E hereto.

Section 3. Representations and Warranties. The Company represents and warrants
to each Noteholder on the date hereof as follows (and the parties hereto agree
that the following representations and warranties shall be deemed to have been
made pursuant to the Note Agreement for all relevant purposes thereof):

3.1 Power and Authority. Each Obligor has the corporate power and authority to
execute and deliver this Amendment and the other Financing Documents to which it
is a party that are being executed and delivered in connection therewith (such
documents, the “Amendment Documents”) and to perform its obligations under the
Financing Documents to which it is a party.

3.2 Authorization. The Amendment Documents have been duly authorized by all
necessary action on the part of the Obligors and the Financing Documents
constitute legal, valid and binding obligations of the Obligors party thereto,
enforceable against them in accordance with their terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.3 Valid, Perfected Lien. The Lien of the Pledge Agreement constitutes a valid,
perfected, first priority Lien on the property covered thereby, subject to no
prior or equal Lien except as permitted under Section 10.2 of the Note
Agreement.

3.4 No Defaults. No Default or Event of Default has occurred and is continuing
(either before or after giving effect to this Amendment).

3.5 Disclosure. The documentation provided by the Company with respect to the
Transactions (including, without limitation, the 2007 Note Purchase Agreement
and the schedules thereto), taken as a whole, does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made; provided that, with respect to projected financial
information or estimates, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable as of
the date of preparation thereof. Except as disclosed in such documentation,
since December 31, 2006, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in such documentation.

3.6 Pro Forma Financial Statements. The Pro Forma Financial Statements (defined
below), copies of which have heretofore been furnished to each Noteholder, have
been prepared in good faith, based on assumptions believed by the Company to be
reasonable as of the date of preparation thereof.

Further, the Company hereby makes to each Noteholder on the date hereof each of
the representations and warranties contained in Sections 5.1, 5.4 (and attached
hereto is Schedule 5.4 in connection therewith), 5.6 through 5.11 (inclusive),
5.12(a)-(d) (inclusive), 5.15 (and attached hereto is Schedule 5.15 in
connection therewith), 5.16(b), 5.17 and 5.18 of the 2007 Note Purchase
Agreement (and the parties hereto agree that such representations and warranties
shall be deemed to have been made pursuant to the Amendment Documents and the
Note Agreement for all relevant purposes thereof); provided that, in connection
therewith, each capitalized term used in such provisions of the 2007 Note
Purchase Agreement shall be deemed to be a reference to the same term as it is
defined in Exhibit E hereto.

Section 4. Conditions to Effectiveness. This Amendment shall become effective
when each of the following shall have occurred:

(a) this Amendment and the other Amendment Documents shall have been executed
and delivered by the parties thereto;

(b) the Company shall have delivered to the Noteholders (i) a certificate of its
Secretary or Assistant Secretary, dated the date hereof, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Amendment Documents to which the
Company is a party and (ii) a certificate of the Secretary or Assistant
Secretary of each Subsidiary Guarantor, dated the date hereof, certifying as to
the resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Amendment Documents to which such
Subsidiary Guarantor is a party.

(c) the Company shall have delivered to the Noteholders the audited consolidated
financial statements of Arrow for the fiscal years ended August 31, 2004,
August 31, 2005 and August 31, 2006; (ii) the unaudited consolidated financial
statements of Arrow for the fiscal quarters ended November 30, 2006,
February 28, 2007 and May 31, 2007; (iii) a pro forma consolidated balance sheet
of the Company and pro forma consolidated income statement of the Company, each
dated as of July 1, 2007, giving pro forma effect to the Arrow Acquisition and
the Transactions (the “Pro Forma Financial Statements”) (as if the Arrow
Acquisition and the Transactions had occurred on such date or at the beginning
of such period, as the case may be); and (iv) a certificate, dated the date
hereof and signed by a Senior Financial Officer of the Company, setting forth a
reasonably detailed calculation of Consolidated EBITDA showing as of June 30,
2007 on a pro forma basis giving effect to the Arrow Acquisition and the
Transactions (as if the Arrow Acquisition and the Transactions had occurred on
such date or at the beginning of such period, as the case may be) Consolidated
EBITDA of not less than $500,000,000;

(d) the Noteholders shall have received opinions in form and substance
satisfactory to such Noteholder, dated the date hereof from Simpson Thacher &
Bartlett LLP, special counsel for the Company, in form and substance
satisfactory to such Noteholder (and the Company hereby instructs its counsel to
deliver such opinion to the Noteholders);

(e) the Noteholders shall have received an executed copy of the following
documents, and each of the other agreements and instruments executed in
connection therewith, each in form and substance satisfactory to such Noteholder
and certified as true and correct by a Senior Financial Officer, and each such
agreement shall be in full force and effect:

(i) the Bank Credit Agreement;

(ii) the 2007 Note Purchase Agreement; and

(iii) the 2002 NPA Amendment;

and, in the case of the Bank Credit Agreement and the 2007 Note Purchase
Agreement, the Company shall have received the proceeds of all loans to be
borrowed by it or all notes to be issued by it (as the case may be) thereunder;

(f) the Noteholders shall have received an executed copy of the Arrow
Acquisition Agreement and each of the other agreements and instruments executed
in connection therewith, each certified as true and correct by a Senior
Financial Officer, and the Arrow Acquisition shall be consummated in accordance
with the Arrow Acquisition Agreement on the date hereof;

(g) the Noteholders shall have received evidence satisfactory to them that all
amounts outstanding under the several Note Purchase Agreements, dated as of
November 1, 1992, among the Company and each of the institutions named on the
signature pages thereof, and under the several Note Purchase Agreements, dated
as of December 15, 1993, among the Company and each of the institutions named on
the signature pages thereof, have been paid in full;

(h) the Noteholders shall have received evidence that, (i) the principal of and
interest on outstanding loans, and all accrued fees and all other amounts owing,
under that certain Amended and Restated Credit Agreement, dated as of
October 30, 2006 to which the Company is a party shall have been paid in full,
all commitments to extend credit thereunder shall have been terminated, and all
letters of credit issued thereunder and outstanding immediately prior to the
date of Closing shall have been continued pursuant to the Bank Credit Agreement,
and all accrued and unpaid fees in respect of such letters of credit shall have
been paid; and (ii) the principal of and interest on outstanding loans, and all
accrued fees and all other amounts owing, under the Loan Agreement dated as of
April 12, 2004 among Arrow and certain of its Subsidiaries, Wachovia Bank,
National Association (f/k/a First Union National Bank) and Wachovia Bank,
National Association, London Branch (f/k/a First Union National Bank, London
Branch) (collectively, the “Existing Arrow Indebtedness”) shall have been paid
in full, and all letters of credit issued thereunder and outstanding immediately
prior to the First Amendment Effective Date shall have been terminated or
replaced by letters of credit issued under the Bank Credit Agreement, and all
Liens securing the Existing Arrow Indebtedness and all guaranties issued in
respect thereof shall have been discharged or released (or arrangements for such
discharge or release satisfactory to the Noteholders shall have been made);

(i) the Company shall have delivered to the Collateral Agent certificates
representing the Pledged Equity Interests (as defined in the Pledge Agreement),
accompanied by undated stock powers executed in blank;

(j) a new Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained for each Series
of Notes;

(k) without limiting the provisions of Section 15.1 of the Note Agreement, the
Company shall have paid on or before the date hereof the reasonable fees,
charges and disbursements of Bingham McCutchen LLP, the Noteholders’ special
counsel, to the extent reflected in a statement of such counsel rendered to the
Company at least one Business Day prior to such date;

(l) the Company has paid to each Noteholder an amendment fee in an amount equal
to 0.25% (25 basis points) of the aggregate outstanding principal amount of
Notes held by such Noteholder; and

(m) all corporate and other proceedings in connection with the transactions
contemplated by this Amendment and all documents and instruments incident to
such transactions shall be satisfactory to the Noteholders and their special
counsel, and the Noteholders and their special counsel shall have received all
such counterpart originals or certified or other copies of such documents as
such Noteholders or such special counsel may reasonably request.

Section 5. Miscellaneous.

5.1 Ratification; Agreement Unchanged. The Existing Note Agreement and the
Existing Notes are in all respects ratified and confirmed, and the terms,
covenants and agreements thereof shall remain unchanged and in full force and
effect except as amended hereby.

5.2 References to Note Agreement and Notes. From and after the effective date of
this Amendment, all references to “this Agreement” in the Existing Note
Agreement and in the Existing Notes shall be deemed to be references to the Note
Agreement.

5.3 Payment of Fees. Without limiting Section 15.1 of the Note Agreement, the
Company agrees to pay the reasonable fees and expenses of Bingham McCutchen LLP,
counsel for the Noteholders, in connection with this Amendment.

5.4 Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Amendment.

5.5 Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would permit or require the application of the laws of a jurisdiction other than
such State.

5.6 Post-Closing Letter. By their execution and delivery hereof, the Noteholders
hereby acknowledge and agree to that certain letter agreement, dated as of the
date hereof, by the Company in favor of the Noteholders, relating to the
delivery of certain post-closing items, and agree that such letter shall be
considered a “Financing Document” for all purposes of this Agreement.

* * * *

1

If you are in agreement with the foregoing, please sign the form of acceptance
in the space provided below whereupon this Amendment shall become a binding
agreement among the Noteholders and the Company.

Very truly yours,

TELEFLEX INCORPORATED

By: /s/ Kevin K. Gordon
Name: Kevin K. Gordon
Title: Executive Vice President and
Chief Financial Officer


THE FOREGOING AMENDMENT IS HEREBY
ACCEPTED AS OF THE DATE FIRST ABOVE
WRITTEN:

Connecticut General Life Insurance Company

By: CIGNA Investments, Inc. (authorized agent)

By: /s/ Lori E. Hopkins
Name: Lori E. Hopkins
Title: Managing Director


Massachusetts Mutual Life Insurance Company

By: Babson Capital Management LLC


as Investment Adviser

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


C.M. Life Insurance Company

By: Babson Capital Management LLC


as Investment Sub-Adviser

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


MML Bay State Life Insurance Company

By: Babson Capital Management LLC


as Investment Sub-Adviser

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


MassMutual Asia Limited

By: Babson Capital Management LLC
as Investment Adviser

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


Hakone Fund LLC

By: Babson Capital Management LLC
as Investment Manager

By: /s/ Mark A. Ahmed
Name: Mark A. Ahmed
Title: Managing Director


Principal Life Insurance Company

By: Principal Global Investors, LLC


a Delaware limited liability company,
its Authorized Signatory

By: /s/ Colin Pennycooke
Name: Colin Pennycooke
Title: Counsel


By: /s/ Christopher Henderson
Name: Christopher Henderson
Title: Associate General Counsel


Country Life Insurance Company

By: /s/ John Jacobs
Name: John Jacobs
Title: Director – Fixed Income






Hartford Life and Annuity Insurance Company

By: Hartford Investment Management Company
Its Agent and Attorney-in-Fact

By: /s/ Matthew J. Poznar
Name: Matthew J. Poznar
Title: Vice President


Hartford Life Insurance Company

By: Hartford Investment Management Company
Its Agent and Attorney-in-Fact

By: /s/ Matthew J. Poznar
Name: Matthew J. Poznar
Title: Vice President


Physicians Life Insurance Company

By: Hartford Investment Management Company
Its Investment Manager

By: /s/ Matthew J. Poznar
Name: Matthew J. Poznar
Title: Vice President


Modern Woodmen of America

By: /s/ Nick S. Coin
Name: Nick S. Coin
Title: Treasurer & Investment Manager


Allstate Life Insurance Company

By: /s/ Robert B. Bodett
Name: Robert B. Bodett
Title: Authorized Signatory


By: /s/ Breege A. Farrell
Name: Breege A. Farrell
Title: Authorized Signatory

American Heritage Life Insurance Company

By: /s/ Robert B. Bodett
Name: Robert B. Bodett
Title: Authorized Signatory


By: /s/ Breege A. Farrell
Name: Breege A. Farrell
Title: Authorized Signatory

State Farm Life Insurance Company

By: /s/ Jeffrey T. Attwood
Name: Jeffrey T. Attwood
Title: Investment Officer


By: /s/ Lisa L. Rogers
Name: Lisa L. Rogers
Title: Investment Officer

American General Life Insurance Company
AIG Life Insurance Company
American International Life Assurance Company of New York

By: /s/ Gerald F. Herman
Name: Gerald F. Herman
Title: Vice President


New York Life Insurance Company

By: /s/ Kathleen A. Haberkern
Name: Kathleen A. Haberkern
Title: Director


New York Life Insurance And Annuity Corporation

By: New York Life Investment Management, LLC,
Its Investment Manager

By: /s/ Kathleen A. Haberkern
Name: Kathleen A. Haberkern
Title: Director


New York Life Insurance and Annuity Corporation Institutionally


Owned Life Insurance Separate Account

By: New York Life Investment Management, LLC,
Its Investment Manager

By: /s/ Kathleen A. Haberkern
Name: Kathleen A. Haberkern
Title: Director


Genworth Life Insurance Company

By: /s/ Stephen DeMotto
Name: Stephen DeMotto
Title: Investment Officer


Employers Reinsurance Company

By: Conning Asset Management Company,
as Investment Manager

By: /s/ Robert M. Mills
Name: Robert M. Mills
Title: Director


Phoenix Life Insurance Company

By: /s/ John H. Beers
Name: John H. Beers
Title: Vice President


The State Life Insurance Company

By: American United Life Insurance Company, its Agent

By: /s/ Michael Bullock
Name: Michael Bullock
Title: V.P. Private Placements


Lafayette Life Insurance Company

By: American United Life Insurance Company, its Agent

By: /s/ Michael Bullock
Name: Michael Bullock
Title: V.P. Private Placements


American United Life Insurance Company

By: /s/ Michael Bullock
Name: Michael Bullock
Title: V.P. Private Placements


Monumental Life Insurance Company

By: /s/ Christopher D. Pahlke
Name: Christopher D. Pahlke
Title: Vice President


Transamerica Life Insurance Company

By: /s/ Christopher D. Pahlke
Name: Christopher D. Pahlke
Title: Vice President


Transamerica Occidental Life Insurance Company

By: /s/ Christopher D. Pahlke
Name: Christopher D. Pahlke
Title: Vice President


Teachers Insurance And Annuity Association of America

By: /s/ Brian K. Roelke
Name: Brian K. Roelke
Title: Director


The Union Central Life Insurance Company

By: Summit Investment Advisors Inc., as Agent

By: /s/ Andrew S. White
Name: Andrew S. White
Title: Managing Director – Private Placements


Ameritas Life Insurance Corp.

By: Summit Investment Advisors Inc., as Agent

By: /s/ Andrew S. White
Name: Andrew S. White
Title: Managing Director – Private Placements


Acacia Life Insurance Company

By: Summit Investment Advisors Inc., as Agent

By: /s/ Andrew S. White
Name: Andrew S. White
Title: Managing Director – Private Placements


American Family Life Insurance Company

By: /s/ Phillip Hannifan
Name: Phillip Hannifan
Title: Investment Director


Assurity Life Insurance Company

By: /s/ Victor Weber
Name: Victor Weber
Title: Senior Director – Investments


The Prudential Insurance Company of America

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title:Vice President


Prudential Retirement Insurance and Annuity Company
By: Prudential Investment Management, Inc.,


as investment manager

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title:Vice President


Farmers New World Life Insurance Company

By: Prudential Private Placement Investors, L.P.


(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.
(as its General Partner)

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title:Vice President



United of Omaha Life Insurance Company

By: Prudential Private Placement Investors, L.P.


(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.
(as its General Partner)

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title:Vice President



Baystate Investments, LLC

By: Prudential Private Placement Investors, L.P.
(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.


(as its General Partner)

By: /s/ Yvonne Guajardo
Name: Yvonne Guajardo
Title:Vice President



Metropolitan Life Insurance Company of Connecticut

By: /s/ Judith A. Gulotta
Name: Judith A. Gulotta
Title: Director


Woodmen of the World Life Insurance Society

By: /s/ Mark D. Theisen
Name: Mark D. Theisen
Title: Executive Vice President of Finance and Treasurer


By: /s/ Danny E. Cummins
Name: Danny E. Cummins
Title: Executive Vice President for Operations and Secretary

Protective Life Insurance Company

By: /s/ Lance P. Black
Name: Lance P. Black
Title: Vice President





Genworth Life and Health Insurance Company

By: /s/ Amy C. King
Name: Amy C. King
Title: Authorized Signer


By: /s/ Deborah J. Foss
Name: Deborah J. Foss
Title: Authorized Signer

EXHIBIT A

[FORM OF SERIES 2004-1 TRANCHE A NOTE]

TELEFLEX INCORPORATED

SERIES 2004-1 TRANCHE A SENIOR NOTE DUE 2011

     
No. 2004-1-A-[     ]
$[     ]
  [Date]
PPN: 879369 E@1

FOR VALUE RECEIVED, the undersigned, TELEFLEX INCORPORATED (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware hereby promises to pay to [     ], or registered assigns, the principal
sum of [     ] DOLLARS (or so much thereof as shall not have been prepaid) on
July 8, 2011, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the rate in effect pursuant
to the terms of Section 8.9 of the Note Purchase Agreement referred to below,
payable semiannually, on the 8th day of January and July in each year,
commencing with the January 8 or July 8 next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement dated as of July 8, 2004 (as from time
to time amended and supplemented, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have agreed to the confidentiality provisions set forth in Section 20
of the Note Purchase Agreement and to have made the representation set forth in
Section 6.2 of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to prepayment at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

TELEFLEX INCORPORATED

By     

Title:

2

EXHIBIT B

[FORM OF SERIES 2004-1 TRANCHE B NOTE]

TELEFLEX INCORPORATED

SERIES 2004-1 TRANCHE B SENIOR NOTE DUE 2014

     
No. 2004-1-B-[     ]
$[     ]
  [Date]
PPN: 879369 E#9

FOR VALUE RECEIVED, the undersigned, TELEFLEX INCORPORATED (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware hereby promises to pay to [     ], or registered assigns, the principal
sum of [     ] DOLLARS (or so much thereof as shall not have been prepaid) on
July 8, 2014, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the rate in effect pursuant
to the terms of Section 8.9 of the Note Purchase Agreement referred to below,
payable semiannually, on the 8th day of January and July in each year,
commencing with the January 8 or July 8 next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement dated as of July 8, 2004 (as from time
to time amended and supplemented, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have agreed to the confidentiality provisions set forth in Section 20
of the Note Purchase Agreement and to have made the representation set forth in
Section 6.2 of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to prepayment at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

TELEFLEX INCORPORATED

By     

Title:

3

EXHIBIT C

[FORM OF SERIES 2004-1 TRANCHE C NOTE]

TELEFLEX INCORPORATED

SERIES 2004-1 TRANCHE C SENIOR NOTE DUE 2016

     
No. 2004-1-C-[     ]
$[     ]
  [Date]
PPN: 879369 F*2

FOR VALUE RECEIVED, the undersigned, TELEFLEX INCORPORATED (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware hereby promises to pay to [     ], or registered assigns, the principal
sum of [     ] DOLLARS (or so much thereof as shall not have been prepaid) on
July 8, 2016, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the rate in effect pursuant
to the terms of Section 8.9 of the Note Purchase Agreement referred to below,
payable semiannually, on the 8th day of January and July in each year,
commencing with the January 8 or July 8 next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount (as defined in the Note Purchase Agreement referred to below),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement dated as of July 8, 2004 (as from time
to time amended and supplemented, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have agreed to the confidentiality provisions set forth in Section 20
of the Note Purchase Agreement and to have made the representation set forth in
Section 6.2 of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to prepayment at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise.

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

TELEFLEX INCORPORATED

By     

Title:

4

EXHIBIT D

1. Section 1.2 of the Existing Note Agreement is hereby amended and restated in
its entirety as follows:

1.2 The Series 2004-1 Notes.

The Company will authorize, as the initial Series of Notes hereunder, the issue
and sale, in three tranches, of $350,000,000 aggregate principal amount of its
senior notes, of which $150,000,000 aggregate principal amount shall be its
Series 2004-1 Tranche A Senior Notes due 2011 (as such notes may be amended,
restated or otherwise modified and in effect from time to time, the
“Series 2004-1 Tranche A Notes”), $100,000,000 aggregate principal amount shall
be its Series 2004-1 Tranche B Senior Notes due 2014 (as such notes may be
amended, restated or otherwise modified and in effect from time to time, the
“Series 2004-1 Tranche B Notes”) and $100,000,000 aggregate principal amount
shall be its Series 2004-1 Tranche C Senior Notes due 2016 (as such notes may be
amended, restated or otherwise modified and in effect from time to time, the
“Series 2004-1 Tranche C Notes” and, together with the Series 2004-1 Tranche A
Notes and the Series 2004-1 Tranche B Notes, the “Series 2004-1 Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 13). The Series 2004-1 Tranche A Notes, Series 2004-1 Tranche B Notes
and Series 2004-1 Tranche C Notes shall be substantially in the form set out in
Exhibits 1-A, 1-B and 1-C, respectively, with such changes therefrom, if any, as
may be approved by each Purchaser and the Company.

2. Section 7.1(a) of the Existing Note Agreement is hereby amended by replacing
the number “60” in the first line thereof with the number “50”.

3. Section 7.1(b) of the Existing Note Agreement is hereby amended by:

(a) replacing the number “105” in the first line thereof with the number “75”;

(b) in the second line of the paragraph following clause (ii) thereof,
(i) inserting “(A)” after the phrase “and accompanied by”, and creating a new
clause (A) with the remainder of such paragraph (beginning with the newly
inserted “(A)”) and adding the word “and” immediately following the comma at the
end of such newly created paragraph, and (ii) after the phrase “an opinion
thereon of independent certified public accountants of recognized national
standing”, adding the parenthetical expression “(without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit)”; and

(c) inserting a new clause (B) thereof, immediately following such newly created
clause (A), to read in its entirety as follows:

(B) if requested by the Required Holders or if delivered to the Bank Lenders, a
certificate of such accountants stating that they have reviewed this Agreement
and stating whether, in making their audit, they have become aware of any
condition or event that then constitutes a Default or an Event of Default, and,
if they are aware that any such condition or event then exists, specifying the
nature and period of the existence thereof (it being understood that such
accountants shall not be liable, directly or indirectly, for any failure to
obtain knowledge of any Default or Event of Default unless such accountants
should have obtained knowledge thereof in making an audit in accordance with
generally accepted auditing standards or did not make such an audit),

4. Section 7.1(c) of the Existing Note Agreement is hereby amended and restated
in its entirety as follows:

(c) [Intentionally Omitted]

5. Section 7.1(d) of the Existing Note Agreement is hereby amended and restated
in its entirety as follows:

(d) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to the Bank Lenders or other principal lending banks
(excluding information sent to the Bank Lenders or such other banks in the
ordinary course of administration of the Bank Credit Agreement or their other
bank facilities) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;

6. Section 7.1(f) of the Existing Note Agreement is hereby amended by inserting
at the end of such section “accompanied in each case by a statement of a
Responsible Officer setting forth the details of such event and the action taken
or proposed to be taken with respect thereto;”.

7. Section 7.1(g) of the Existing Note Agreement is hereby amended by replacing
the phrase “have a Material Adverse Effect” in the fourth line thereof with
“result in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $35,000,000”;

8. Section 7.1(i) of the Existing Note Agreement is hereby deleted and replaced
with a new Section 7.1(i) to read in its entirety as follows:

(i) Material Adverse Effect — promptly upon any Responsible Officer becoming
aware thereof, notice of any development that has, or could reasonably be
expected to have a Material Adverse Effect;

9. Existing Section 7.1(j) is hereby relettered as Section 7.1(k) and a new
Section 7.1(j) is hereby added immediately following Section 7.1(i) to read in
its entirety as follows:

(j) Bank Credit Agreement and Other Senior Note Agreement Amendments — promptly
after the execution thereof, copies of all amendments to the Bank Credit
Agreement and the Other Senior Note Agreements; and

10. Section 7.2(a) of the Existing Note Agreement is hereby amended and restated
in its entirety as follows:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.1, 10.2, 10.4, 10.4A, 10.5, 10.6 and 10.9, during
the quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence) and, to the extent the conditions set
forth in Section 8.9 have been satisfied in respect of any decrease in the
interest rate applicable to the Series 2004-1 Notes, a certification that such
conditions have been satisfied, together with a statement setting forth the
interest rate applicable to each Series of the Series 2004-1 Notes and the date
from which such interest rate shall have been applicable (or, in the event that
the Company shall be required to make a payment of additional interest pursuant
to Section 8.9(e), setting forth the interest rate which is then in effect); and

11. Section 8.4 of the Existing Note Agreement is hereby amended and restated in
its entirety as follows:

8.4. Prepayments in Connection with the Certain Events.

(a) If after the First Amendment Effective Date the Company or any of its
Subsidiaries shall receive Section 8.4(a) Net Proceeds from any Section 8.4(a)
Proceeds Event, the Company will promptly give written notice thereof to each
holder of a Note, which notice shall (i) refer specifically to this
Section 8.4(a) and describe in reasonable detail the Section 8.4(a) Proceeds
Event giving rise to such offer to prepay Notes, (ii) specify the Relevant Share
of such Section 8.4(a) Net Proceeds to be applied to the prepayment of the Notes
and the ratable portion thereof to be prepaid in respect of each Note
(determined based on the unpaid principal amount of each Note in proportion to
the aggregate unpaid principal amount of all Notes of all Series at the time
outstanding), (iii) specify a Business Day not less than 30 days and not more
than 60 days after the date of such notice (the “Section 8.4(a) Prepayment
Date”) and specify the Section 8.4(a) Response Date (as defined below) and
(iv) offer to prepay on the Section 8.4(a) Prepayment Date such ratable portion
of each Note together with interest accrued thereon to the Section 8.4(a)
Prepayment Date. Each holder of a Note shall notify the Company of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company on a date at least 10 Business Days prior
to the Section 8.4(a) Prepayment Date (such date 10 Business Days prior to the
Section 8.4(a) Prepayment Date being the “Section 8.4(a) Response Date”), and
the Company shall prepay on the Section 8.4(a) Prepayment Date such ratable
portion of each Note held by the holders who have accepted such offer in
accordance with this Section 8.4(a) at a price in respect of each Note held by
such holder equal to the principal amount of such ratable portion of such Note,
together with interest accrued thereon to the Section 8.4(a) Prepayment Date;
provided, however, that the failure by a holder of any Note to respond to such
offer in writing on or before the Section 8.4(a) Response Date shall be deemed
to be a rejection of such offer.

(b) If the Company elects to offer to prepay Notes in accordance with
Section 10.4A, the Company will promptly give written notice thereof to each
holder of a Note, which notice shall (i) refer specifically to this
Section 8.4(b) and describe in reasonable detail the Section 8.4(b) Disposition
giving rise to such offer to prepay Notes, (ii) specify the Relevant Share of
the Section 8.4(b) Net Proceeds to be applied to the prepayment of the Notes and
the ratable portion thereof to be prepaid in respect of each Note (determined
based on the unpaid principal amount of each Note in proportion to the aggregate
unpaid principal amount of all Notes of all Series at the time outstanding),
(iii) specify a Business Day not less than 30 days and not more than 60 days
after the date of such notice (the “Section 8.4(b) Prepayment Date”) and specify
the Section 8.4(b) Response Date (as defined below) and (iv) offer to prepay on
the Section 8.4(b) Prepayment Date such ratable portion of each Note together
with interest accrued thereon to the Section 8.4(b) Prepayment Date. Each holder
of a Note shall notify the Company of such holder’s acceptance or rejection of
such offer by giving written notice of such acceptance or rejection to the
Company on a date at least 10 Business Days prior to the Section 8.4(b)
Prepayment Date (such date 10 Business Days prior to the Section 8.4(b)
Prepayment Date being the “Section 8.4(b) Response Date”), and the Company shall
prepay on the Section 8.4(b) Prepayment Date such ratable portion of each Note
held by the holders who have accepted such offer in accordance with this
Section 8.4(b) at a price in respect of each Note held by such holder equal to
the principal amount of such ratable portion of such Note, together with
interest accrued thereon to the Section 8.4(b) Prepayment Date; provided,
however, that the failure by a holder of any Note to respond to such offer in
writing on or before the Section 8.4(b) Response Date shall be deemed to be a
rejection of such offer.

12. Section 8.7 of the Existing Note Agreement is hereby amended and restated in
its entirety to read as follows:

8.7. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) at any time when the
Consolidated Leverage Ratio is equal to or less than 2.50 to 1.00 as of the last
day of the fiscal quarter then most recently ended, pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
20 Business Days. If the holders of more than 50% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least five Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

13. The definition of Remaining Scheduled Payments contained in Section 8.8 of
the Existing Note Agreement is hereby amended and restated in its entirety as
follows:

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Series 2004-1 Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date; provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Series 2004-1 Notes,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date pursuant to
Section 8.2 or 12.1; further provided, that in calculating the Remaining
Scheduled Payments in respect of any Series 2004-1 Note, the interest rate for
such Series 2004-1 Note shall be assumed to be (a) 5.23% per annum in respect of
each Series 2004-1 Tranche A Note , (b) 5.75% per annum in respect of each
Series 2004-1 Tranche B Note and (c) 5.85% per annum in respect of each
Series 2004-1 Tranche C Note.

14. A new Section 8.9 is hereby added to the Existing Note Agreement immediately
following Section 8.8 to read in its entirety as follows:

8.9. Interest on Series 2004-1 Notes.

Notwithstanding anything to the contrary contained herein, interest shall be
payable in respect of the outstanding principal amounts of each of the
Series 2004-1 Notes as follows:

(a) Prior to the First Amendment Effective Date, interest on the outstanding
principal amount of each Series 2004-1 Note shall accrue and be payable at the
rate per annum of (i) 5.23% in respect of each Series 2004-1 Tranche A Note,
(ii) 5.75% in respect of each Series 2004-1 Tranche B Note and (iii) 5.85% in
respect of each Series 2004-1 Tranche C Note.

(b) Subject to the provisions of Sections 8.9(c) or (d), beginning on and after
the First Amendment Effective Date, interest on the outstanding principal amount
of each Series 2004-1 Note shall accrue and be payable at the rate per annum of
(i) 7.66% in respect of each Series 2004-1 Tranche A Note , (ii) 8.14% in
respect of each Series 2004-1 Tranche B Note and (iii) 8.46% in respect of each
Series 2004-1 Tranche C Note.

(c) If, as of the last day of each of two consecutive quarterly fiscal periods
of the Company ending after the First Amendment Effective Date, the ratio of
(i) Consolidated Total Indebtedness, determined as of the first and second of
such last days, to (ii) Consolidated Actual EBITDA for the periods of four
consecutive quarterly fiscal periods of the Company ending on the first and
second of such last days, respectively, was less than 3.50 to 1.00, then,
beginning on the first day of the quarterly fiscal period of the Company
beginning after the end of the second of such consecutive quarterly fiscal
periods, interest on the outstanding principal amount of the Series 2004-1 Notes
shall accrue and be payable at the rate per annum of (i) 7.41% in respect of
each Series 2004-1 Tranche A Note, (ii) 7.89% in respect of each Series 2004-1
Tranche B Note and (iii) 8.21% in respect of each Series 2004-1 Tranche C Note;
for the avoidance of doubt, the interest rate applicable to the Series 2004-1
Notes shall not be subject to subsequent increase pursuant to this Section 8.9,
but may subsequently be decreased pursuant to Section 8.9(d).

(d) If, as of the last day of each of two consecutive quarterly fiscal periods
of the Company ending after the First Amendment Effective Date, the ratio of
(i) Consolidated Total Indebtedness, determined as of the first and second of
such last days, to (ii) Consolidated Actual EBITDA for the periods of four
consecutive quarterly fiscal periods of the Company ending on the first and
second of such last days, respectively, was less than 3.00 to 1.00, then,
beginning on the first day of the quarterly fiscal period of the Company
beginning after the end of the second of such consecutive quarterly fiscal
periods, interest on the outstanding principal amount of the Series 2004-1 Notes
shall accrue and be payable at the rate per annum of (i) 6.66% in respect of
each Series 2004-1 Tranche A Note, (ii) 7.14% in respect of each Series 2004-1
Tranche B Note and (iii) 7.46% in respect of each Series 2004-1 Tranche C Note;
for the avoidance of doubt, the interest rate applicable to the Series 2004-1
Notes shall not be subject to any subsequent increase or decrease pursuant to
this Section 8.9, but, subject to the other terms of this Agreement, shall
remain in effect until the applicable maturity date of each Series of
Series 2004-1 Notes.

(e) If (i) an interest payment date shall occur after the end of a quarterly
fiscal period of the Company, but prior to the time the Company is required to
deliver a certificate of a Senior Financial Officer pursuant to Section 7.2 in
respect of such quarterly fiscal period (or fiscal year, in the case of the
fourth quarterly fiscal period) and (ii) the Company believes, in good faith,
that the conditions set forth in Section 8.9(c) or Section 8.9(d), as
applicable, were satisfied as of the end of such quarterly fiscal period, then
the Company may pay interest on such interest payment date computed taking into
account the reduction provided for in the applicable Section, so long as it
shall deliver to each holder of Notes, together with such interest payment, an
Officer’s Certificate specifying in reasonable detail the computation of
interest for the period ending on such interest payment date. If the Company
gives effect to such reduction but the certificate in respect of such quarterly
fiscal period (or fiscal year, as the case may be) delivered pursuant to
Section 7.2 shows that such conditions were not satisfied, the Company shall,
together with delivery of such certificate, pay to each holder such additional
amount as would have been paid had such reduction not been given effect and
shall set forth in such certificate the explanation for such payment. If the
Company does not give effect to such reduction but the certificate delivered
pursuant to Section 7.2 shows that such conditions were satisfied, the Company
shall reduce the amount of interest payable on the next succeeding interest
payment date by the amount of the reduction that should have been applied to the
immediately preceding interest payment date and the payment of interest on such
next succeeding interest payment date shall be accompanied by an explanation of
such reduced payment.

15. Section 9.1 of the Existing Note Agreement is hereby amended by inserting
the phrase “Without limiting Section 10.13,” at the beginning of such sentence
(and by replacing the capital “T” with a lower case “t” in the word “the”
immediately following such phrase), and inserting “ERISA, the USA Patriot Act
and” between “without limitation,” and “Environmental Laws” in the third and
fourth lines thereof.

16. Section 9.5 of the Existing Note Agreement is hereby amended and restated in
its entirety to read as follows:

9.5 Corporate Existence, etc.

The Company will at all times preserve and keep in full force and effect its
corporate existence, and, subject to Section 10.3, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect the corporate
existence of any Subsidiary, or any such right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

17. Section 9.6 of the Existing Note Agreement is hereby deleted and a new
Section 9.6 is hereby added in its place to read in its entirety as follows:

9.6 Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

18. A new Section 9.7 is hereby added to the Existing Note Agreement immediately
following new Section 9.6 to read in its entirety as follows:

9.7 Guarantors and Collateral; Further Assurances.

(a) The Company will take, and will cause each of its Subsidiaries to take, such
action from time to time as shall be necessary to ensure that (i) each
Subsidiary is a “Subsidiary Guarantor” hereunder and (if applicable) a “Loan
Party” under the Pledge Agreement (other than any Excluded Subsidiary, except,
in the case of any Domestic Subsidiary that is an Immaterial Subsidiary, to the
extent necessary to comply with clause (ii) of the definition of “Immaterial
Subsidiary”) and (ii) 100% of the Capital Stock of each Subsidiary (other than
any Excluded Equity Interests) shall be pledged pursuant to the Pledge
Agreement; provided that, in the case of voting Capital Stock of each First-Tier
Foreign Subsidiary (other than any Immaterial Subsidiary, except to the extent
necessary to comply with clause (ii) of the definition of “Immaterial
Subsidiary”) not more than 65% of such voting Capital Stock shall be pledged in
favor of the Collateral Agent for the benefit of the Secured Parties pursuant to
the Pledge Agreement.

Promptly but in no event later than 45 days (which period may be extended by the
Collateral Agent in its sole discretion) following the formation or acquisition
of any Subsidiary after the First Amendment Effective Date, the Company will,
and will cause each of its Subsidiaries to, take such action to cause (x) such
Subsidiary to become a “Subsidiary Guarantor” hereunder by executing and
delivering to the holders of the Notes a Guaranty Joinder Agreement in the form
of Annex B to the Subsidiary Guaranty Agreement and (if applicable) to become a
“Loan Party” under the Pledge Agreement, to the extent required under clause
(i) of the immediately preceding paragraph and (y) the Capital Stock of such
Subsidiary, to the extent required under clause (ii) of the immediately
preceding paragraph, to be pledged in favor of the Collateral Agent for the
benefit of the Secured Parties, pursuant to the Pledge Agreement or such other
local law pledge, charge or similar agreement in respect of such Capital Stock
as the Collateral Agent shall reasonably request and (z) such Subsidiary or any
other relevant Obligor to deliver such proof of corporate action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Obligors pursuant to the First Amendment on the First Amendment
Effective Date as the Collateral Agent shall reasonably request.

(b) The Company will, and will cause each of its Subsidiaries to, take such
action from time to time as shall reasonably be requested by the Required
Holders or the Collateral Agent to effectuate the purposes and objectives of
this Agreement. Without limiting the foregoing, in the event that any additional
Capital Stock shall be issued by any Subsidiary, subject to Section 9.7(a), the
Company agrees forthwith to or to cause such Subsidiary to deliver to the
Collateral Agent pursuant to the Pledge Agreement the certificates evidencing
such Capital Stock, accompanied by undated stock powers executed in blank and to
take such other action as the Collateral Agent shall request to perfect the
security interest created therein pursuant to the Pledge Agreement.

19. Section 10 of the Existing Note Agreement is hereby amended and restated in
its entirety to read as follows:

10. NEGATIVE COVENANTS.

      The Company covenants that so long as any of the Notes are outstanding:

10.1
  Indebtedness.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness outstanding on the First Amendment Effective Date and listed in
Schedule 5.15 to the First Amendment (including the Other Senior Notes and any
Guarantees thereof by the Subsidiary Guarantors) and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

(b) In addition to the Indebtedness outstanding on the First Amendment Effective
Date and listed in Schedule 5.15, (i) Indebtedness of any Obligor owing to any
other Obligor or to any Subsidiary that is not an Obligor and (ii) Indebtedness
of any Subsidiary that is not an Obligor owing to the Company or any Subsidiary;
provided that, if the Consolidated Leverage Ratio (calculated as of the most
recently ended fiscal quarter of the Company) shall be greater than 3.50 to
1.00, the aggregate principal amount of Indebtedness owing to the Obligors under
clause (ii) above, together with the aggregate amount of Investments by the
Obligors in Subsidiaries that are not Obligors under Section 10.5(c)(ii), shall
not exceed $75,000,000 at any time outstanding;

(c) Indebtedness or other obligations of the Company or any Subsidiary under
letters of credit and surety or other bonds incurred in the ordinary course of
business of the Company or such Subsidiary in an aggregate principal amount not
to exceed $30,000,000 at any time outstanding;

(d) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted under Section 10.2(d) in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

(e) Indebtedness of any Person that becomes a Subsidiary after the First
Amendment Effective Date; provided that such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary;

(f) Indebtedness of the Obligors created hereunder and under the other Financing
Documents:

(g) Indebtedness secured by Liens permitted under Section 10.2(e);

(h) Indebtedness outstanding under the Bank Credit Agreement (and any Guarantees
thereof by the Subsidiary Guarantors) in an aggregate principal amount not to
exceed $2,000,000,000 at any time outstanding;

(i) Indebtedness in respect of a convertible notes offering; provided that
(i) such Indebtedness does not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to six months after the scheduled
maturity date of the Series 2004-1 Tranche C Notes and (ii) such Indebtedness is
unsecured and subordinated, pursuant to subordination provisions in form and
substance reasonably satisfactory to the Required Holders, in right of payment
to the Notes; and

(j) other Indebtedness in an aggregate principal amount not to exceed 25% of
Consolidated Net Worth at any time outstanding;

provided, however, that, notwithstanding the foregoing, no Subsidiary shall, at
any time after it has been released from its obligations under the Subsidiary
Guaranty Agreement (as contemplated by the Intercreditor Agreement), Guarantee
any Indebtedness outstanding under the Bank Credit Agreement or any other
Primary Credit Agreement unless (x) it shall simultaneously Guarantee the Notes
on the same terms and (y) the creditors under the Bank Credit Agreement, or such
other Primary Credit Agreement, shall have entered into an intercreditor
agreement with the holders of the Notes, in form and substance reasonably
satisfactory to the Required Holders.

10.2 Liens.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any of its Subsidiaries
existing on the First Amendment Effective Date and listed on Schedule 5.15 to
the First Amendment, provided that any such Lien shall secure only those
obligations which it secures on the First Amendment Effective Date and any
extensions, renewals and replacements thereof shall not increase the outstanding
principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the First Amendment Effective Date prior
to the time such Person becomes a Subsidiary, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) no such Lien shall extend to any other property or assets of
the Company or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be;

(d) Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 10.1(d) to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) no
such Lien shall extend to any property or assets of the Company or any
Subsidiary other than the property financed by such Indebtedness;

(e) Liens covering accounts receivable and related rights of the Company, its
Subsidiaries and any special purpose entity issuing Indebtedness under a
securitization transaction or program with respect to such accounts receivable
and related rights (a “Receivables Securitization Program”), provided that
(i) the Indebtedness of such special purpose entity is recourse only to its
assets (and not to the assets of the Company or any Subsidiary other than such
special purpose entity), (ii) the aggregate principal amount of such
Indebtedness shall not exceed $125,000,000 at any time outstanding and (iii) no
such Lien shall extend to any other property of the Company and its
Subsidiaries;

(f) Liens created pursuant to the Pledge Agreement; and

(g) Liens incurred by the Company or any Subsidiary, in addition to Liens
incurred under the foregoing clauses (a) through (f) of this Section, provided
that neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto shall exceed (as to
the Company and all Subsidiaries) $30,000,000 at any time outstanding;

provided, however, that, notwithstanding the foregoing, the Company shall not,
and shall not permit any Subsidiary to, grant or otherwise permit to exist a
Lien on its property securing any Indebtedness outstanding under the Bank Credit
Agreement or any other Primary Credit Agreement at any time after the release of
any property of such Person from the Lien of the Pledge Agreement unless
(x) such Person shall simultaneously grant, on the same terms, a Lien on such
property securing the Notes equally and ratably with such other Indebtedness and
(y) the creditors under the Bank Credit Agreement, or such other Primary Credit
Agreement, shall have entered into an intercreditor agreement with the holders
of the Notes, in form and substance reasonably satisfactory to the Required
Holders.

10.3 Fundamental Changes.

The Company will not, and will not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except:

(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving entity)
or with or into any other Subsidiary;

(b) any Subsidiary of the Company may Dispose of any or all of its assets (i) to
the Company or any other Subsidiary (upon voluntary liquidation or otherwise) or
(ii) pursuant to a Disposition permitted by Section 10.4 or Section 10.4A;

(c) any acquisition expressly permitted under Section 10.5 may be structured as
a merger, consolidation or amalgamation; and

(d) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the holders of the Notes.

10.4 Dispositions of Property.

At any time that the Consolidated Leverage Ratio shall be greater than 3.50 to
1.00 (calculated as of the most recently ended fiscal quarter of the Company at
the time of any Disposition), the Company will not, and will not permit any of
its Subsidiaries to, Dispose of any property, whether now owned or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock
to any Person, except:

(a) Dispositions in the ordinary course of business of the Company and its
Subsidiaries (including Dispositions of obsolete or worn-out property no longer
required or useful in the business or operations of the Company or any of its
Subsidiaries);

(b) Dispositions permitted by Sections 10.3(b)(i) or (d);

(c) the sale or issuance of Capital Stock of any Subsidiary to the Company or
any other Subsidiary;

(d) Dispositions with respect to the Receivables Securitization Program,
provided that the aggregate principal amount of Indebtedness related to any such
Receivables Securitization Program shall not exceed $125,000,000 at any time
outstanding;

(e) Dispositions of property or assets by the Company or any Subsidiary to the
extent that, as part of the same transaction or a series of related
transactions, such property or assets are within 365 days after the date of such
Disposition leased by the Company or such Subsidiary as lessee for use in the
business of the Company and its Subsidiaries, provided that the aggregate amount
of all such Dispositions shall not exceed $75,000,000; or

(f) Dispositions of property for fair market value not covered by the foregoing
clauses (a) through (e) of this Section.

10.4A Original Asset Disposition Covenant.

At any time that the Consolidated Leverage Ratio shall be less than or equal to
3.50 to 1.00 (calculated as of end of the most recently ended fiscal quarter of
the Company at the time of any Disposition), the Company will not, and will not
permit any Subsidiary to, Dispose of any of its properties or assets, except:

(a) Dispositions in the ordinary course of business of the Company and its
Subsidiaries (including Dispositions of obsolete or worn-out property no longer
required or useful in the business or operations of the Company or any of its
Subsidiaries);

(b) Dispositions permitted by Sections 10.3(b)(i) or (d);

(c) the sale or issuance of Capital Stock of any Subsidiary to the Company or
any other Subsidiary;

(d) Dispositions with respect to the Receivables Securitization Program,
provided that the aggregate principal amount of Indebtedness related to any such
Receivables Securitization Program shall not exceed $125,000,000 at any time
outstanding;

(e) any Dispositions not covered by Subsections (a) through (d) above,
inclusive, provided that such Dispositions are for fair market value and either
(i) the aggregate book value of the properties and assets subject to all such
Dispositions pursuant to this clause (i) of this Subsection (e) during any
fiscal year of the Company does not exceed 15% of Consolidated Total Assets as
at the end of the immediately preceding fiscal year of the Company or
(ii) within 365 days after any such Disposition, the Section 8.4(b) Net Proceeds
are used (x) to purchase productive assets for use by the Company or any
Subsidiary in their business or (y) to prepay or repay the Term Loans, the Notes
and the Other Senior Notes, provided that, in connection with any such repayment
of such Indebtedness, the Company shall, in accordance with Section 8.4(b),
offer to prepay the Notes pro rata with all other such Indebtedness then being
repaid.

For purposes of this Section 10.4A, (i) any Disposition of shares of stock of
any Subsidiary shall be valued at an amount that bears the same proportion to
the total assets of such Subsidiary as the number of such shares bears to the
total number of shares of stock of such Subsidiary and (ii) if any Subsidiary
issues shares and the Company or another Subsidiary does not, directly or
indirectly, acquire all of such shares or a ratable portion of such shares
according to the Company or such other Subsidiary’s ownership percentage with
respect to such Subsidiary immediately prior to such share issuance, as the case
may be, such shares not so acquired shall be deemed to be the subject of a
Disposition.

10.5 Investments and Acquisitions.

The Company will not, and will not permit any of its Subsidiaries to, make or
suffer to exist any Investment in any Person or make any Acquisition, except:

(a) Cash Equivalents;

(b) Investments (other than Investments permitted under clause (a) of this
Section) existing on the First Amendment Effective Date and set forth on
Schedule 5.4 to the First Amendment and Investments in Immaterial Subsidiaries
existing as of the First Amendment Effective Date;

(c) (i) Investments by any Obligor in any other Obligor; and (ii) Investments by
the Company or any Subsidiary in any Subsidiary that is not an Obligor; provided
that, if the Consolidated Leverage Ratio (calculated as of the most recently
ended fiscal quarter of the Company) shall be greater than 3.50 to 1.00, the
aggregate amount of Investments by the Obligors in Subsidiaries that are not
Obligors under clause (ii) above, together with the aggregate principal amount
of Indebtedness owing to the Obligors incurred under Section 10.1(b)(ii), shall
not exceed $75,000,000 at any time outstanding;

(d) Indebtedness permitted by Section 10.1;

(e) purchases of inventory and other property to be sold or used in the ordinary
course of business;

(f) the Arrow Acquisition;

(g) Swap Agreements permitted by Section 10.11;

(h) any Acquisition after the First Amendment Effective Date by the Company or
any Subsidiary; provided that (i) in the case of any such Acquisition, (x) if
the Acquired Entity is a publicly held corporation, such Acquisition shall have
been approved by the board of directors of such Acquired Entity; (y) after
giving effect to any such Acquisition of Capital Stock, the Acquired Entity
becomes a direct or indirect Subsidiary of the Company; and (z) the Acquired
Entity is engaged in a line of business in accordance with the requirements of
Section 10.10; (ii) both immediately prior to such Acquisition and after giving
effect thereto, no Default shall have occurred and be continuing; and (iii) if,
after giving effect to such Acquisition on a pro forma basis as if such
Acquisition had occurred on the first day of the most recent period of four
consecutive fiscal quarters of the Company, the Consolidated Leverage Ratio
shall be greater than 3.50 to 1.00, the aggregate consideration (including
assumed Indebtedness, but excluding consideration in the form of the Capital
Stock of the Company) for all such Acquisitions shall not exceed $150,000,000 in
any fiscal year; and

(i) other Investments in an aggregate amount (valued at cost) not exceeding
$25,000,000.

10.6 Restricted Payments.

The Company will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:

(a) the Company may declare and pay dividends with respect to its Capital Stock
payable solely in additional shares of its Capital Stock; and

(b) the Company may make Restricted Payments after the First Amendment Effective
Date; provided that (i) at the time of such Restricted Payment and immediately
after giving effect thereto, no Default shall have occurred and be continuing;
and (ii) if, after giving effect to such Restricted Payment, the Consolidated
Leverage Ratio (calculated on a pro forma basis) shall be greater than 3.50 to
1.00, the aggregate amount of all such Restricted Payments shall not exceed
$75,000,000 in any fiscal year;

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Company to the Company or any other
Subsidiary of the Company or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) or (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

10.7 Transactions with Affiliates.

The Company will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

(a) transactions at prices and on terms and conditions not less favorable to the
Company or such Subsidiary than could be obtained on an arm’s-length basis from
a Person that is not an Affiliate;

(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate;

(c) any Indebtedness permitted by Section 10.1;

(d) any Investment permitted by Section 10.5;

(e) any Restricted Payment permitted by Section 10.6; and

(f) any Affiliate who is a natural person may serve as an employee or director
of the Company and receive reasonable compensation for his services in such
capacity.

10.8 Restrictive Agreements.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its Capital
Stock or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary
or to transfer any property to the Company or any other Subsidiary, except:

(i) restrictions and conditions imposed by law or by this Agreement or the Other
Senior Note Agreements;

(ii) restrictions and conditions imposed by law or by the Bank Credit Agreement;

(iii) restrictions and conditions existing on the First Amendment Effective Date
identified on Schedule 5.15 to the First Amendment and any extension or renewal
thereof, or any amendment or modification thereof, that, in each case does not
expand the scope of any such restriction or condition;

(iv) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder);

(v) (with respect to clause (a) above) (x) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (y) customary provisions in leases and other contracts
restricting the assignment thereof; and

(vi) (with respect to clause (a) above) provisions in any lease or lease
agreement, or any restrictions or conditions imposed by any landlord,
prohibiting or restricting the granting, creation or incurrence of any Liens on
any premises leased by the Company or any of its Subsidiaries.

10.9 Certain Financial Covenants.

(a) Leverage Ratio. The Company will not permit the Consolidated Leverage Ratio,
as at the last day of any period of four consecutive fiscal quarters of the
Company ending on or nearest to the date set forth below, to exceed the ratio
set forth below opposite such date:

     
Fiscal Quarter Ending
 

 
 

on or nearest to
  Consolidated Leverage Ratio
 
   
September 30, 2007
  4.75 to 1.00
December 31, 2007
  4.75 to 1.0
March 31, 2008
  4.75 to 1.0
June 30, 2008
  4.75 to 1.0
September 30, 2008
  4.75 to 1.0
December 31, 2008
  4.00 to 1.0
March 31, 2009
  4.00 to 1.0
June 30, 2009
  4.00 to 1.0
September 30, 2009 and
at all times thereafter
 
3.50 to 1.0

(b) Interest Coverage Ratio. The Company will not permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Company ending on or nearest to the date set forth below to be less than the
ratio set forth below opposite such date:

         
 
  Fiscal Quarter Ending  

 
     

 
  on or nearest to   Consolidated Interest Coverage Ratio
 
       
 
  September 30, 2007   3.00 to 1.00
 
  December 31, 2007   3.00 to 1.0
 
  March 31, 2008   3.00 to 1.0
 
  June 30, 2008   3.00 to 1.0
 
  September 30, 2008   3.00 to 1.0
10.10
  December 31, 2008 and
at all time thereafter
Lines of Business.  
3.50 to 1.0



The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries taken as a whole would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries taken as a whole are engaged on the First Amendment
Effective Date.

10.11 Swap Agreements.

The Company will not, and will not permit any of its Subsidiaries to, enter into
any Swap Agreement, other than Swap Agreements entered into with any of the Bank
Lenders (or any Affiliates thereof) or in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

10.12 Modification of Bank Credit Agreement.

The Company will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of any of the provisions of the Bank
Credit Agreement that could reasonably be expected to be materially adverse to
the interests of the holders of Notes, in each case, without the prior consent
of the Required Holders.

10.13 Terrorism Sanctions Regulations.

The Company will not, and will not permit any of its Subsidiaries to, (a) become
a Person described or designated in the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order or (b) engage in any dealings or transaction with any
such Person.

20. Section 11 of the Existing Note Agreement is hereby amended and restated in
its entirety to read as follows:

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than three Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(e), Section 7.1(i), Section 9.1 (with respect to the
Company’s existence) or Sections 10.1 through 10.12 (inclusive); or

(d) the Company defaults in the performance of or compliance with any term
contained herein or in any other Financing Document (other than those referred
to in paragraphs (a), (b) and (c) of this Section 11) and such default is not
remedied within 30 days after the Company has received written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any other
Financing Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Material Indebtedness beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Material Indebtedness or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Material Indebtedness has become, or has been declared (or one or
more Persons are entitled to declare such Material Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Material Indebtedness to convert such Indebtedness into Capital Stock), (x) the
Company or any Subsidiary has become obligated to purchase or repay Material
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment or (y) one or more Persons have the right to require the Company or
any Subsidiary so to purchase or repay any Material Indebtedness ; or

(g) the Company or any Subsidiary (other than an Immaterial Subsidiary) (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Subsidiary (other than an
Immaterial Subsidiary), a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any
Subsidiary (other than an Immaterial Subsidiary), or any such petition shall be
filed against the Company or any Subsidiary (other than an Immaterial
Subsidiary) and such petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $35,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 30 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
30 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in section 412 of the Code or section 302 of ERISA), whether or not
waived, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

(k) the Liens created by the Pledge Agreement or the Intercreditor Agreement
shall at any time not constitute a valid and perfected Lien on the collateral
intended to be covered thereby in favor of the Collateral Agent, free and clear
of all other Liens (other than Liens permitted under Section 10.2 or under
either such agreement), except to the extent such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Pledge Agreement or to file Uniform Commercial Code continuation statements, or,
except for expiration in accordance with its terms, any of the Financing
Documents shall for any reason be terminated or cease to be in full force and
effect or to be valid and binding on any of the Obligors party thereto, or the
enforceability thereof shall be contested by any Obligor.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

21. Sections 15, 16 and 17 of the Existing Note Agreement are hereby amended and
restated in their entireties to read as follows:

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable costs and expenses (including reasonable attorneys’ fees
of a special counsel and, if reasonably required by the Required Holders, local
or other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or the other
Financing Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the reasonable costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Notes or the other Financing
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or the
other Financing Documents, or by reason of being a holder of any Note and
(b) the reasonable costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Notes and by the other Financing
Documents. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those retained by such
Purchaser or other holder in connection with its purchase of the Notes).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or the other Financing Documents, and the termination
of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in the other Financing
Documents shall survive the execution and delivery of this Agreement and the
Notes, the purchase or transfer by each Purchaser of any Note or portion thereof
or interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of any Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or the other Financing Documents shall be
deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement, the Notes and the other
Financing Documents embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

17. AMENDMENT AND WAIVER.

17.1 Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any other Financing Documents. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of any other Financing Documents, or the release of any Subsidiary
Guarantor from the Subsidiary Guaranty Agreement or any collateral subject to
the Lien of the Pledge Agreement, unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver, amendment or release.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

17.3 Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note or other
Financing Document shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

17.4 Notes held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any other Financing Document, or have directed the
taking of any action provided herein, or in the Notes or in any other Financing
Document to be taken upon the direction of the holders of a specified percentage
of the aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

17.5 Release of Collateral and Subsidiary Guaranty Agreement.

Notwithstanding anything herein to the contrary, upon any Disposition of
property constituting Collateral (as that term is defined in the Pledge
Agreement) including the Capital Stock of any Subsidiary that is a Subsidiary
Guarantor, which Disposition is permitted pursuant to Section 10.4 or
Section 10.4A of this Agreement, as applicable, such Subsidiary Guarantor shall
be automatically released from any obligation arising pursuant to the Subsidiary
Guaranty Agreement and any security interest granted in favor of the holders
hereunder or under the Pledge Agreement shall be automatically terminated, in
each case, without notice or further action by the Company or any holder so long
as equivalent action is simultaneously taken by the Bank Lenders, or the
Administrative Agent (as defined in the Bank Credit Agreement) or the Collateral
Agent on their behalf, pursuant to the Bank Loan Documents.

22. Section 20 of the Existing Note Agreement is hereby amended by replacing the
phrase “such Purchaser’s Notes or this Agreement” with “the Financing Documents”
in the twelfth line from the bottom of such Section.

23. Each reference to the term “Restricted Subsidiary”, “Restricted
Subsidiaries”, “Unrestricted Subsidiary” and “Unrestricted Subsidiaries” in the
Existing Note Agreement is hereby replaced with a reference to “Subsidiary” or
“Subsidiaries”, as applicable, and each reference to the term “Guaranty” in the
Existing Note Agreement is hereby replaced with a reference to the term
“Guarantee”.

5

EXHIBIT E

Schedule B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquired Entity” means any business, assets or Person subject to an
Acquisition.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the First Amendment Effective Date, by which the Company
and/or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any corporation, limited liability company,
partnership, joint venture or other entity or any division of any corporation,
limited liability company, partnership, joint venture or other entity or the
right to use or manage or otherwise exploit any such business or assets, whether
through purchase or lease of assets, merger or otherwise or (b) directly or
indirectly acquires ownership or Control of at least a majority (in number of
votes) of Capital Stock which has ordinary voting power for the election of
directors or other managers of any corporation, limited liability company,
partnership, joint venture or other entity.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

“Agreement” is defined in Section 17.3.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.

“Arrow” means Arrow International, Inc., a Pennsylvania corporation.

“Arrow Acquisition” means the acquisition of Arrow, by merger of Arrow with and
into Merger Subsidiary (with Arrow as the surviving corporation in such merger),
pursuant to the Arrow Acquisition Agreement.

“Arrow Acquisition Agreement” means the Agreement and Plan of Merger dated as of
July 20, 2007 among the Company, Merger Subsidiary and Arrow.

“Bank Credit Agreement” means the Credit Agreement, dated as of October 1, 2007
among the Company, the guarantors party thereto, the lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and as Collateral Agent, and
Bank of America, N.A., as Syndication Agent, as amended, restated, replaced or
refinanced from time to time.

“Bank Lender” means a “Lender”, as defined in the Bank Credit Agreement.

“Bank Loan Document” means “Loan Document”, as such term is defined in the Bank
Credit Agreement.

“Bank Loans” means “Loans”, as such term is defined in the Bank Credit
Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or any other
country that is a member of the Organization for Economic Cooperation and
Development (or by any agency thereof to the extent such obligations are backed
by the full faith and credit of the United States of America or such other
country), in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or any other country that
is a member of the Organization for Economic Cooperation and Development which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in
clause (c) of this definition;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) auction rate securities maturing in 45 days or less consisting of municipal
securities having the highest credit rating obtainable from S&P or from Moody’s.

“Change of Control” shall be deemed to have occurred with respect to the Company
upon the (a) acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof) of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Company; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated; or (c)acquisition of
direct or indirect Control of the Company by any Person or group.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” shall have the meaning ascribed to such term in the Intercreditor
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under the Pledge Agreement and the
Intercreditor Agreement.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 20.

“Consolidated Actual EBITDA” means, with respect to the Company and its
Subsidiaries for any period, (a) Consolidated Net Income for such period plus
(b) to the extent deducted in the calculation of Consolidated Net Income for
such period, (i) Consolidated Interest Expense, (ii) all income taxes,
(iii) depreciation and amortization and (iv) other non-recurring non-cash
charges, all as determined on a consolidated basis in accordance with GAAP;
provided that, with respect to any such period in which any Person
(x) consolidates with or merges with the Company or any Subsidiary, or conveys,
transfers or leases all or substantially all of its assets in a single
transaction or series of transactions to the Company or any Subsidiary, or
(y) ceases to be a Subsidiary during such period, EBITDA for such period shall
be calculated on a pro forma basis so as to give effect to such event as of the
first day of such period.

“Consolidated EBITDA” means, for any period, the sum, for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent reflected as a charge in
the income statement for such period, the sum of (i) income tax expense,
(ii) Consolidated Interest Expense, amortization or writeoff of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Bank Loans), (iii) depreciation and
amortization expense, including amortization of intangibles (including, but not
limited to, goodwill), (iv) transaction costs, fees and expenses related to the
Arrow Acquisition and the Transactions in an aggregate amount not exceeding
$30,000,000, (v) non-recurring charges and expenses related to the closing of
certain of the Company’s facilities in an aggregate amount not exceeding
$15,000,000 through September 30, 2008, (vi) non-recurring integration costs and
expenses related to the Arrow Acquisition in an aggregate amount not exceeding
$45,000,000 for the period from the First Amendment Effective Date through
December 31, 2009, (vii) non-cash costs associated with inventory purchase price
adjustments and in-process research and development for the period from the
First Amendment Effective Date through December 31, 2008, (viii) non-cash
stock-based compensation expense relating to stock options and restricted stock
granted to employees and directors, and cash-based option expenses and change of
control payments related to the Arrow Acquisition in an aggregate amount not
exceeding $45,000,000 through September 30, 2008, (ix) other extraordinary,
unusual or non-recurring non-cash charges and (x) net cost savings and other
acquisition synergies directly attributable to the Arrow Acquisition within one
year of the First Amendment Effective Date that are projected by the Company in
good faith to result therefrom and supportable or quantifiable by appropriate
records in an aggregate amount not exceeding (A) $34,400,000 for the four
consecutive fiscal quarters or other period ending September 30, 2007,
(B) $33,000,000 for the four consecutive fiscal quarters or other period ending
December 31, 2007, (C) $29,000,000 for the four consecutive fiscal quarters or
other period ending March 31, 2008, (D) $24,000,000 for the four consecutive
fiscal quarters or other period ending June 30, 2008 and (E) $17,000,000 for the
four consecutive fiscal quarters or other period ending September 30, 2008 (it
being understood that any amounts to be added to Consolidated Net Income for any
such period pursuant to this clause (x) shall not include any amounts that have
been taken into account in the determination of the Consolidated Net Income for
such period) and minus (c) to the extent included in the statement of such
Consolidated Net Income for such period, extraordinary, unusual or non-recurring
income or gains; provided that, with respect to any such period in which (x) the
Arrow Acquisition shall have been consummated, (y) any Person consolidates with
or merges with the Company or any Subsidiary, or conveys, transfers or leases
all or substantially all of its assets in a single transaction or series of
transactions to the Company or any Subsidiary, and concurrently therewith
becomes a Subsidiary, in a transaction constituting a Material Acquisition or
(z) any Person ceases to be a Subsidiary during such period, or the Company or
any Subsidiary shall have made a Material Disposition, Consolidated EBITDA for
such period shall be calculated on a pro forma basis so as to give effect to
such event as of the first day of such period; provided, further, that any
operations classified as “discontinued operations” shall be included in the
calculation of Consolidated EBITDA. As used in this definition, “Material
Acquisition” means any Acquisition of property or series of related Acquisitions
that involves the payment of consideration by the Company and its Subsidiaries
in excess of $10,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Company and its Subsidiaries in excess of $10,000,000.

“Consolidated Interest Coverage Ratio” means, as at any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations and any implied interest component in connection with
the Receivables Securitization Program) accrued or capitalized during such
period (whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) under Swap Agreements relating to
interest during such period (whether or not actually paid or received during
such period), provided that with respect to any such period in which (x) the
Arrow Acquisition shall have been consummated, (y) any Person consolidates with
or merges with the Company or any Subsidiary, or conveys, transfers or leases
all or substantially all of its assets in a single transaction or series of
transactions to the Company or any Subsidiary, and concurrently therewith
becomes a Subsidiary, in a transaction constituting a Material Acquisition (as
such term is defined in definition of “Consolidated EBITDA”) or (z) any Person
ceases to be a Subsidiary during such period, or the Company or any Subsidiary
shall have made a Material Disposition (as such term is defined in definition of
“Consolidated EBITDA”), Consolidated Interest Expense for such period shall be
calculated on a pro forma basis so as to give effect to such event as of the
first day of such period; provided, further, that, for purposes of calculating
the Consolidated Interest Coverage Ratio as at the end of the fiscal quarters
ending September 30, 2007, December 31, 2007, March 31, 2008 and June 30, 2008,
Consolidated Interest Expense shall be calculated as follows: (i) for the fiscal
quarter ending September 30, 2007, Consolidated Interest Expense shall be deemed
to be the product of $37,000,000 (the “Third Quarter 2007 Interest Expense”)
times 4, (ii) for the fiscal quarter ending December 31, 2007, Consolidated
Interest Expense shall be determined by multiplying the sum of the Third Quarter
2007 Interest Expense plus Consolidated Interest Expense for the fiscal quarter
ending December 31, 2007 by 2, (iii) for the fiscal quarter ending
March 31, 2008, Consolidated Interest Expense shall be determined by multiplying
the sum of the Third Quarter 2007 Interest Expense plus Consolidated Interest
Expense for the two fiscal quarters ending March 31, 2008 by 4/3 and (iv) for
the fiscal quarter ending June 30, 2008, Consolidated Interest Expense shall be
the sum of the Third Quarter 2007 Interest Expense plus Consolidated Interest
Expense for the three fiscal quarters ending June 30, 2008.

“Consolidated Leverage Ratio” means, as at any date, the ratio of
(a) Consolidated Total Indebtedness on such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ending on or most recently ended
prior to such date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Financing Document, Other Senior Note Document
or Bank Loan Document) or any Requirement of Law, in each case applicable to
such Subsidiary.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Company and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means, at any time, the aggregate amount of all
assets of the Company and its Subsidiaries at such time, as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Company and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Series 2004-1 Note, that rate of
interest per annum that is the greater of (a) 2.0% above the rate of interest
then in effect in respect of such Series 2004-1 Note pursuant to Section 8.9 or
(b) 2.0% over the rate of interest publicly announced by Bank of America, N.A.
in New York, New York as its “base” or “prime” rate.

“Department of the Treasury Rule” means Blocked Persons, Specially Designated
Nationals, Specifically Designated Terrorists, Foreign Terrorist Organizations,
and Specially Designated Narcotics Traffickers: Additional Designations of
Terrorism-Related Blocked Persons, 66 Fed. Reg. 54,404 (2001) (codified at
appendix A to 31 CFR chapter V), as amended.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Company or any of its
Subsidiaries to any Person, including, without limitation, any sale of an equity
interest in any Subsidiary. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Domestic Subsidiary” means any Subsidiary of the Company organized or
incorporated under the laws of any jurisdiction within the United States of
America.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into any additional shares
of Capital Stock of any class of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Equity Interests” means the Capital Stock of (a) each Excluded
Subsidiary (other than any First-Tier Foreign Subsidiary), (b) each Domestic
Subsidiary of the Company listed on Schedule 5.4 and noted as a “GMS Subsidiary”
(but only prior to the date which is 60 days after the First Amendment Effective
Date) and (c) each First-Tier Foreign Subsidiary that is an Immaterial
Subsidiary.

“Excluded Subsidiary” means (a) a Foreign Subsidiary of the Company, (b) each
special purpose Subsidiary which issues Indebtedness under a securitization
transaction or program and each non-wholly owned Subsidiary, in each case,
existing on the First Amendment Effective Date and listed on Schedule 5.4 to the
First Amendment, (c) any special purpose Subsidiary formed or acquired after the
First Amendment Effective Date which issues Indebtedness under a securitization
transaction or program, (d) any captive insurance company that is a Subsidiary
of the Company and (e) a Domestic Subsidiary of the Company that is an
Immaterial Subsidiary.

“Financing Documents” means this Agreement, the First Amendment, the Notes, the
Intercreditor Agreement, the Pledge Agreement and the Subsidiary Guaranty
Agreement.

“First Amendment” means that certain First Amendment to Note Purchase Agreement,
dated as of October 1, 2007, by and among the Company and the holders of Notes
party thereto, as amended, restated or otherwise modified from time to time.

“First Amendment Effective Date” means October 1, 2007.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by the Company or any Domestic Subsidiary (other than any Excluded
Subsidiary).

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. In any computation of
the indebtedness or other liabilities of the obligor under any Guarantee, the
indebtedness or other obligations that are the subject of such Guarantee shall
be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hudson RCI Acquisition” means the acquisition of Hudson Respiratory Care Inc.,
a California corporation (“Hudson”) pursuant to that certain Agreement and Plan
of Merger dated as of May 17, 2004 among the Company, TFX Acquisition
Corporation, Freeman Spogli Company LLC, F.S. Equity Partners IV, L.P., River
Holding Corporation and Hudson.

“Immaterial Subsidiary” means (a) as of the First Amendment Effective Date, any
Domestic Subsidiary listed on Schedule 5.4 to the First Amendment and (b) at any
time thereafter, any Domestic Subsidiary or First-Tier Foreign Subsidiary
designated as such by the Company in a certificate delivered by the Company to
all holders of Notes (and which designation has not been rescinded in a
subsequent certificate of the Company delivered to such holders), provided that
(i) no Subsidiary shall be (or may be so designated as) an Immaterial Subsidiary
if such Subsidiary has assets of more than $10,000,000 and (ii) the aggregate
amount of the assets of all Immaterial Subsidiaries may not at any time exceed
5% of the consolidated assets of the Company and its Subsidiaries, determined as
of the end of the fiscal quarter or fiscal year most recently ended for which
financial statements are available.

“Indebtedness” of any Person means, without duplication,

(a) all obligations of such Person for borrowed money (including, without
limitation, any such obligations convertible into Capital Stock or other
securities) or with respect to deposits or advances of any kind,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person upon which interest charges are customarily
paid,

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business),

(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

(g) all Guarantees by such Person of Indebtedness of others,

(h) all Capital Lease Obligations of such Person,

(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty,

(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and

(k) all mandatorily redeemable preferred stock of such Person;

provided that “Indebtedness” shall not include (i) for purposes of calculating
the Consolidated Leverage Ratio only, contingent obligations under clauses
(i) and (j) above and (ii) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Company and its Subsidiaries. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding Notes in an aggregate principal amount of $1,000,000 or
more, and (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 1, 2007, by and among the Secured Parties, the Collateral Agent and
the Obligors, in the form attached to the First Amendment as Exhibit F, as
amended, restated or otherwise modified from time to time.

“Investment” means, for any Person: (a) the ownership of Capital Stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person; (b) any deposit with, or advance, loan or other extension
of credit to, any other Person including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of (i) inventory or supplies by such Person in the ordinary course
of business or (ii) accounts receivable in connection with any Receivables
Securitization Program; (c) any Guarantee of, or other contingent obligation
with respect to, Indebtedness or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person; or (d) any Swap Agreement; provided that “Investment” shall not
include intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Company and
its Subsidiaries.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, condition (financial or otherwise), prospects, assets or
properties of the Company and its Subsidiaries taken as a whole, or (b) the
ability of the Company to perform its obligations under any of the Financing
Documents to which it is a party, (c) the ability of any Subsidiary Guarantor to
perform its obligations under any of the Financing Documents to which it is a
party, or (d) the validity or enforceability of any Financing Document.

“Material Indebtedness” means Indebtedness (other than the Notes), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Swap Agreement
were terminated at such time.

“Memorandum” is defined in Section 5.3.

“Merger Subsidiary” means AM Sub Inc., a Pennsylvania corporation.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.

“Obligor” means the Company and the Subsidiary Guarantors.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Other Senior Note Agreements” means the 2007 Note Purchase Agreement and the
other agreements pursuant to which the Other Senior Notes were issued.

“Other Senior Note Documents” means the Other Senior Note Agreements, the Other
Senior Notes and the financing documents entered into in connection therewith
(including, the “Financing Documents” as defined in any such agreements).

“Other Senior Notes” means (a) the senior notes of the Company issued pursuant
to a Note Purchase Agreement, dated as of October 25, 2002, in aggregate
principal amount of $50,000,000 outstanding as of the First Amendment Effective
Date and due October 25, 2012, (b) the 7.62% senior notes of the Company issued
pursuant to a Note Purchase Agreement, dated as of the First Amendment Effective
Date, in aggregate principal amount of $130,000,000 outstanding as of the First
Amendment Effective Date and due October 1, 2012, (c) the 7.94% senior notes of
the Company issued pursuant to a Note Purchase Agreement, dated as of the First
Amendment Effective Date, in aggregate principal amount of $40,000,000
outstanding as of the First Amendment Effective Date and due October 1, 2014 and
(d) the floating rate senior notes of the Company issued pursuant to a Note
Purchase Agreement, dated as of First Amendment Effective Date, in aggregate
principal amount of $30,000,000 outstanding as of the First Amendment Effective
Date and due October 1, 2012.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 9.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 9.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” means an “employee pension benefit plan” (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or section 412 of the Code
or section 302 of ERISA that is or, within the preceding five years, has been
established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Pledge Agreement” means that certain Pledge Agreement, dated as of October 1,
2007, by and between the Company and the Collateral Agent, in the form attached
to the First Amendment as Exhibit G, together with any other pledge or similar
agreement entered into by any Subsidiary Guarantor with respect to the
Collateral on or after the date hereof, as amended, restated or otherwise
modified from time to time.

“Primary Credit Agreement” means the main credit agreement, loan agreement, note
purchase agreement or other credit agreement in effect from time to time among
the Company and/or any of its Subsidiaries and a syndicate or club of lenders,
which agreement is used to fund the consolidated working capital needs of the
Company and its Subsidiaries, including, without limitation, the Bank Credit
Agreement, and any renewal, refunding, refinancing or replacement thereof.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Receivables Securitization Program” is defined in Section 10.2(e).

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation proceeding relating to any asset of the Company or any of
its Subsidiaries with a value in excess of $10,000,000 (for purposes of this
definition, a “Material Recovery”), (a) for which a Reinvestment Notice has not
been delivered to the holders of Notes within five Business Days of such
Material Recovery or (b) for which a Reinvestment Notice has been so delivered
within such time period but with respect to which either (i) a period of twelve
months has passed since the date of such Material Recovery or (ii) the Company
shall have determined not to, or shall have otherwise ceased to, acquire assets
useful in the Company’s or any Subsidiary’s business with all or any portion of
the Reinvestment Deferred Amount of such Material Recovery.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Section 8.4(a) Net Proceeds received by the Company or any of its
Subsidiaries in connection therewith which are not applied to prepay the Notes
pursuant to Section 8.4(a) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Recovery Event in respect of which the Company
has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default has occurred and is continuing and that the Company or
any Subsidiary intends and expects to use all or a specified portion of the
Section 8.4(a) Net Proceeds of a Recovery Event to acquire assets useful in its
business.

“Relevant Share” means as of the date of receipt by the Company or any
Subsidiary of any Section 8.4(a) Net Proceeds or Section 8.4(b) Net Proceeds, as
the case may be, a ratio equal to (a) the aggregate outstanding principal amount
of the Notes at such time over (b) the sum of (i) the aggregate outstanding
principal amount of the Term Loans plus (ii) the aggregate outstanding principal
amount of the Other Senior Notes plus (iii) the aggregate outstanding principal
amount of the Notes.

“Required Holders” means, at any time, the holders of greater than 50% in
principal amount of the Series 2004-1 Notes at the time outstanding, exclusive
of Notes then owned by the Company or any of its Affiliates.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means any Senior Financial Officer and any other senior
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of Capital Stock of the Company
or any Equity Rights with respect to any such shares of Capital Stock of the
Company.

“S&P” means Standard & Poor’s Ratings Services.

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Section 8.4(a) Disposition” means any Disposition (excluding (i) a
Section 8.4(b) Disposition, and (ii) any such Disposition permitted by
clauses (a), (b), (c), (d) and (e) of Section 10.4) which yields gross proceeds
to the Company or any of its Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000.

“Section 8.4(a) Net Proceeds” means in connection with any Section 8.4(a)
Proceeds Event, the proceeds thereof in the form of cash (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or the sale or
disposition of any non-cash consideration or otherwise, but only as and when
received and excluding the portion of such deferred payment constituting
interest), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Section 8.4(a) Proceeds Event (other than any Lien pursuant to a Bank Loan
Document including, without limitation, the Pledge Agreement), underwriting
discounts and commissions (in the case of the issuance or incurrence of
Indebtedness) and other costs, fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of amounts deposited in
escrow in connection therewith or reasonably expected to be paid as a result of
any purchase price adjustment, indemnities or reserves related thereto (such
amounts shall be Section 8.4(a) Net Proceeds to the extent and at the time
released or not required to be so used); provided that the amount of
Section 8.4(a) Net Proceeds of any Recovery Event described in clause (b) of the
definition thereof shall be deemed to be the Reinvestment Deferred Amount
relating to such Recovery Event less any amount expended to acquire assets
useful in the Company’s or any Subsidiary’s business.

“Section 8.4(a) Prepayment Date” is defined in Section 8.4(a).

“Section 8.4(a) Proceeds Event” means and includes:

(a) any Section 8.4(a) Disposition occurring at any time that the Consolidated
Leverage Ratio, determined as of the last day of the period of four fiscal
quarters of the Company most recently ended at such time, is greater than 3.50
to 1.00; or

(b) any (i) Recovery Event or (ii) issuance or incurrence by the Company or any
Subsidiary of Indebtedness (other than Indebtedness permitted under
Section 10.1(a) through (h) hereof), in any such case under the foregoing
clauses (i) or (ii) occurring at any time that the Consolidated Leverage Ratio,
determined as of the last day of the period of four fiscal quarters of the
Company most recently ended at such time, is greater than 4.00 to 1.00.

“Section 8.4(a) Response Date” is defined in Section 8.4(a).

“Section 8.4(b) Disposition” means any Disposition made any time that the
Consolidated Leverage Ratio, determined as of the last day of the period of four
fiscal quarters of the Company most recently ended at such time, is less than or
equal to 3.50 to 1.00.

“Section 8.4(b) Net Proceeds” means in connection with any Section 8.4(b)
Disposition, the proceeds thereof in the form of cash (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or the sale or
disposition of any non-cash consideration or otherwise, but only as and when
received and excluding the portion of such deferred payment constituting
interest), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Section 8.4(b) Disposition (other than any Lien pursuant to a Bank Loan Document
including, without limitation, the Pledge Agreement), and other costs, fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of amounts deposited in escrow in connection therewith or
reasonably expected to be paid as a result of any purchase price adjustment,
indemnities or reserves related thereto (such amounts shall be Section 8.4(b)
Net Proceeds to the extent and at the time released or not required to be so
used).

“Section 8.4(b) Prepayment Date” is defined in Section 8.4(b).

“Section 8.4(b) Response Date” is defined in Section 8.4(b).

“Secured Parties” has the meaning ascribed thereto in the Intercreditor
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series” is defined in Section 1.1.

“Series 2004-1 Notes” is defined in Section 1.2.

“Series 2004-1 Tranche A Notes” is defined in Section 1.2.

“Series 2004-1 Tranche B Notes” is defined in Section 1.2.

“Series 2004-1 Tranche C Notes” is defined in Section 1.2.

“Source” is defined in Section 6.2.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Company.

“Subsidiary Guarantor” means (a) each Domestic Subsidiary of the Company as of
the First Amendment Effective Date (after giving effect to the Arrow
Acquisition, but excluding any Excluded Subsidiary) and (b) each other
Subsidiary of the Company that shall become a Subsidiary Guarantor pursuant to
Section 9.7, in each case so long as such Subsidiary shall remain a Subsidiary
Guarantor party hereto.

“Subsidiary Guaranty Agreement” means that certain Subsidiary Guaranty
Agreement, dated as of October 1, 2007, by the Subsidiary Guarantors in favor of
the holders of Notes, in the form attached as Exhibit H to the First Amendment,
as amended, restated or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Term Loan” has the meaning ascribed thereto in the Bank Credit Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
the First Amendment, the Financing Documents, the Bank Credit Agreement and the
other Bank Loan Documents, the 2002 NPA Amendment, the 2007 Note Purchase
Agreement, the issuance of the 2007 Notes and the borrowing of Bank Loans, the
use of the proceeds thereof and the issuance of letters of credit under the Bank
Credit Agreement.

“2002 NPA Amendment” means the Second Amendment to Note Purchase Agreement,
dated as of October 25, 2002, by and among the Company and the holders of the
notes issued thereunder, entered into on the First Amendment Effective Date.

“2007 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
the First Amendment Effective Date, pursuant to which the 2007 Notes were
issued.

“2007 Notes” means the senior notes described in clauses (b), (c) and (d) of the
definition of “Other Senior Notes”.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

6